DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 8, 36, 38 and 40 objected to because of the following informalities:  
Regarding claim 2, the limitation “the uninterrupted supply of power” in lines 7-8 should read “an uninterrupted supply of power”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-10, 14, 17, 21, 26-27, 29, 31-32, 36, 38, 40-41 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (U.S Publication No. 2013/0333697 A1).
Regarding claim 1, Carter discloses a respiratory therapy system (Fig. 1) comprising:
a primary power supply (first battery pack assembly 606, see Fig. 6 and Paragraph 0055),
a secondary power supply (second battery pack assembly 606, see Fig. 6 and Paragraph 0055),
a breathing apparatus configured to provide respiratory therapy (ventilator subsystem 602, see Fig. 1 and 6 and Paragraph 0055), the apparatus comprising a controller (controller 112 of the ventilator system, see Paragraph 0027; also see Paragraph 0028, as the controller can control operation of the battery packs as well),
a connection between the primary power supply and the breathing apparatus, the connection configured to facilitate transmission of power and data between the primary power supply and the breathing apparatus (connector 404 of battery pack assembly and mating connector 410 of ventilator, see Paragraph 0055; also see Paragraph 0034 for current and data transfer),
wherein the controller is configured to monitor a parameter of the primary power supply, and disengage the primary power supply in response to the parameter differing from a parameter threshold (see Paragraph 0040, detected ‘low voltage’ causes disconnection from one battery pack and connection to a next battery pack; also see Claim 21; It is noted that ‘low voltage’ is a parameter threshold set at whatever voltage level is programmed in memory), and
wherein the controller is configured to engage the secondary power supply on disconnection of the primary power supply such that the breathing apparatus can continue operation without interruption (see Paragraph 0040; also see Paragraph 0028, transitioning between power sources/battery packs leaves no interruption of ventilation).
Regarding claim 2, the device of Carter discloses the system of claim 1.
Carter further discloses wherein the breathing apparatus comprises a power module for controlling power distribution (electronics 430 connected to fuel gage electronics 414, see Paragraph 0040),
                wherein the controller is configured to monitor the parameter of the primary power supply, and disengage the power module from the primary power supply in response to the parameter differing from the parameter threshold (see Paragraph 0040 and rejection of claim 1), and
                wherein the controller is configured to engage the power module with the secondary power supply on disconnection of the primary power supply such that the uninterrupted supply of power is provided to the breathing apparatus (see Paragraph 0040 and 0028).

Regarding claim 9, the device of Carter discloses the system of claim 1.
Carter further discloses wherein the breathing apparatus includes a data module configured to transmit to and receive data from the primary power supply via the connection (ventilator electronics 430, see Fig. 4 and Paragraph 0036, the ventilator electronics can receive/send data to the battery assembly through the connection between connector 404 and mating connector 410).
Regarding claim 10, the device of Carter discloses the system of claim 9.
Carter further discloses wherein the primary power supply includes a sensor (thermistor, see Paragraph 0042, thermistor may detect temperature changes within the battery pack; also see Fuel Gage 414 which acts as a sensor), the primary power supply being configured to transmit sensor data from the sensor to the data module (see Paragraph 0042 and Fig. 4, increased temperature detected by thermistor is communicated to fuel gage electronics 414 within the battery, which is then transmitted to the ventilator electronics 430 to generate fault indicators).
Regarding claim 14, the device of Carter discloses the system of claim 10.
Carter further discloses wherein the sensor is a temperature sensor and the sensor data is temperature data indicative of a temperature of the primary power supply (see Paragraph 0042, sensor is a thermistor detected temperature inside the battery), the parameter threshold being indicative of a temperature threshold, wherein the temperature threshold is indicative of an over-temperature condition of the primary power supply (see Paragraph 0042, an increased temperature fault is detected to communicate over-heating within the battery; The thermistor and fuel gage electronics thus must have some specified/pre-programmed temperature threshold in order to trigger a temperature fault indication to the ventilator).
Regarding claim 17, the device of Carter discloses the system of claim 10.
Carter further teaches wherein the sensor is a voltage sensor and the sensor data is voltage data indicative of an input voltage of the primary power supply (see Paragraph 0040 and 0036, fuel gage electronics 414 of the battery can monitor battery cell status information which can include voltage), and wherein the parameter threshold is indicative of an input voltage threshold, the input voltage threshold being indicative of an overvoltage threshold or an undervoltage threshold of the primary power supply (see Paragraph 0040, a threshold for low voltage is detected by the fuel gage and is then communicated to the ventilator to disconnect low voltage batteries and reconnect to more charged batteries).
Regarding claim 21, the device of Carter discloses the system of claim 10.
Carter further discloses wherein the sensor data is power data indicative of the supply of power from the primary power supply to the breathing apparatus (see Paragraph 0040 and 0036, fuel gage electronics 414 of the battery can monitor battery cell status information which can include voltage; Such voltage is detected in service to the power supplied to the ventilator), wherein the parameter threshold is indicative of an input voltage threshold, the input voltage threshold being indicative or an overvoltage condition or an undervoltage condition (see Paragraph 0040, a threshold for low voltage is detected by the fuel gage and is then communicated to the ventilator to disconnect low voltage batteries and reconnect to more charged batteries).
Regarding claim 26, the device of Carter discloses the system of claim 1.
Carter further discloses wherein the connection is further configured to facilitate transmission of power and data between the breathing apparatus and a peripheral computing device (see Paragraph 0027; Information received from the battery packs may be sent to peripheral display 122 which is connected to the controller and thus can be reasonably seen as being powered by the controller; The display can also provide data input to be sent to the ventilator).
Regarding claim 27, the device of Carter discloses the system of claim 26.
Carter further discloses wherein the data comprises apparatus data communicated from the breathing apparatus to the peripheral device, wherein the apparatus data comprises usage data (Paragraph 0027 and 0029, display may show alarms relating to battery cell status; also see Paragraph 0036, battery cell status can include usage data such as state-of charge, current, voltage, assembly number, revision, number of discharges, number of charges).
Regarding claim 29, the device of Carter discloses the system of claim 27.
Carter further discloses wherein the apparatus data further comprises one or more of duration (see Paragraph 0036, battery cell status can indicate charge, number of discharges and number of charges, which can be considered a measure of battery duration/lifetime), equipment identification (see Paragraphs 0029 and 0036, the battery cell status can include assembly number, and thus an identification of the battery cell equipment).
Regarding claim 31, the device of Carter discloses the system of claim 26.
Carter further discloses wherein the data comprises peripheral device data communicated from the peripheral computing device to the breathing apparatus (see Paragraph 0027, the data can include user inputs entered on the touch-screen of display 122 to the ventilator).
Regarding claim 32, the device of Carter discloses the system of claim 31.
Carter further discloses wherein the peripheral device data comprises update data, wherein the update data comprises updated respiratory therapy settings (see Paragraph 0027, commands to change the breathing assistance provided by the ventilator to the patient can be provided via commands, which may be received from operator interface 120/display 122; Any such changes are thus updates to the previous settings).
Regarding claim 36, the device of Carter discloses the system of claim 2.
Carter further discloses wherein after a period of time, the controller is further configured to disengage the power module from the secondary power supply, and engage the power module with the primary power supply (Examiner notes that ‘a period of time’ is broad enough to encompass any length of time at all, and that Applicant explicitly discloses that the predetermined period of time before the switch can be ‘any length of time’, see Paragraph 0280 of Applicant’s Specification; Thus, see Paragraphs 0040 and 0028, eventually the ventilator will charge depleted batteries when not in use and so whenever the primary battery is recharged and the secondary battery is depleted, the low voltage in the secondary battery will trigger disengagement by the ventilator to allow for reengagement with the primary battery).
Regarding claim 38, the device of Carter discloses the system of claim 6.
Carter further discloses wherein the controller is further configured to detect a magnitude of a difference between the parameter threshold and the monitored parameter, the period of time being a function of the difference (see Paragraph 0040, the electronics of the ventilator monitors the voltage discharged by the battery pack assembly and triggers a disconnection when the voltage gets to a ‘low voltage’ value; Thus, the controller detects the magnitude of the voltage value in comparison to the threshold indicative of ‘low voltage’; The period of time that passes between disengagement of the secondary battery and the engagement of the primary battery is a function of this difference, as the greater the voltage value from the ‘low voltage’ trigger value, the longer it will take for the two batteries to switch engagement with the ventilator; also see Paragraph 0040, where detection of a magnitude of continued discharge below the ‘low voltage’ threshold causes tripping of disconnection to prevent over-discharge).
Regarding claim 40, the device of Carter discloses the system of claim 2.
Carter further discloses wherein the breathing apparatus includes a circuit that includes the controller, the power module and a data module (see Figs. 1 and 4, controller 112, ventilator electronics 430 and storage 116/processor 118 are included in a circuit of the ventilator; Alternatively, display 122 may be considered a data module since it may receive data input to adjust ventilator parameters, see Paragraph 0027).
Regarding claim 41, the device of Carter discloses the system of claim 1.
Carter further discloses wherein the controller is an electromechanical controller or a processor (see Fig. 1, controller 112 includes a processor 118).
Regarding claim 50, the device of Carter discloses the system of claim 1.
Carter further discloses wherein the connection facilitates simultaneous bi-directional power and data transfer (see Paragraph 0034 and Fig. 4, the battery can accept charge from the mating connector or driving load; see Paragraph 0040, the electronics also receives discharge from the batteries to power the ventilator; see Paragraph 0036 and Fig. 4, the electronics 430 can receive and send information to the battery pack to indicate battery cell status).
Claims 1-2, 8 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hickle (U.S Publication No. 2004/0119341 A1).
Regarding claim 1, Hickle discloses a respiratory therapy system (sedation and analgesia system 22, see Fig. 1) comprising:
a primary power supply (power source 40/AC power input 45/power supply line 58, see Fig. 2 and Paragraphs 0015),
a secondary power supply (battery 33, see Fig. 2 and Paragraphs 0016-0017),
a breathing apparatus configured to provide respiratory therapy (controller 14 and patient interface 17, see Fig. 1; also see Paragraph 0014, where an example of the system 22 incorporated by reference includes a ventilator unit with integrated controller connected to patient interface for delivery of oxygen in combination with gaseous sedatives/analgesics), the apparatus comprising a controller (controller 14 and control circuitry of battery backup system 16, see Fig. 1-2),
a connection between the primary power supply and the breathing apparatus, the connection configured to facilitate transmission of power and data between the primary power supply and the breathing apparatus (output 60/65, see Fig. 2 and Paragraphs 0015 and 0023; The outputs provide AC power data and voltage necessary to operate the ventilator/patient interface, respectively),
wherein the controller is configured to monitor a parameter of the primary power supply, and disengage the primary power supply in response to the parameter differing from a parameter threshold (see Paragraph 0018, the controlling circuitry compares the voltage generated by the AC power input to the voltage generated by the battery, and if the battery voltage is higher the battery acts as the primary power supply; Thus, the AC supply is disengaged if the voltage is less than the threshold voltage of the battery; also see Fig. 3), and
wherein the controller is configured to engage the secondary power supply on disconnection of the primary power supply such that the breathing apparatus can continue operation without interruption (see Paragraph 0018; also see Fig. 3).
Regarding claim 2, the device of Hickle discloses the system of claim 1.
Hickle further discloses wherein the breathing apparatus comprises a power module for controlling power distribution (logic gate 61, see Paragraph 0018),
wherein the controller is configured to monitor the parameter of the primary power supply, and disengage the power module from the primary power supply in response to the parameter differing from the parameter threshold (see Paragraph 0018 and rejection of claim 1), and
wherein the controller is configured to engage the power module with the secondary power supply on disconnection of the primary power supply such that the uninterrupted supply of power is provided to the breathing apparatus (see Paragraph 0018).
Regarding claim 8, the device of Hickle discloses the system of claim 2.
Hickle further discloses wherein the controller configures the power module to provide power from the secondary power supply to the primary power supply following engagement of the secondary power supply (see Fig. 2 and Paragraph 0018, the power from the backup battery 33 is provided to the primary power supply line through 53/38 when the battery is engaged by having a higher voltage than the AC source applied voltage to pass the logic gate 61).
Regarding claim 42, the device of Hickle discloses the system of claim 1.
Hickle further discloses wherein the secondary power supply is an internal battery (battery 33, see Fig. 2), wherein the respiratory therapy system is configured such that the primary power supply charges the internal battery when the battery is not charged to full capacity and the primary power supply is engaged (see Paragraph 0027 and 0029 and Fig. 3, primary power source AC can charge the battery to prevent against power disruption when the AC is connected).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (U.S Publication No. 2013/0333697 A1), as applied to claim 1, in view of Dunstan (U.S Publication No. 2017/0293335 A1)
Regarding claim 47, the device of Carter discloses the device of claim 1.
Carter teaches wherein the connection comprises a breathing apparatus port (see Fig. 1, 2B, 3 and 4 and Paragraph 0033, the battery connector includes notch 212 which fits into mating connector of the ventilator, and thus comprises a port). Carter further teaches wherein the port allows for both power and data transfer (see Fig. 4 and Paragraphs 0034, 0036, 0040).
Carter is silent regarding wherein the port is a USB-C port or an electrical cord that is a USB-C cable, or both.
Dunstan teaches a power supply interface wherein a USB-C port connection can be used for power delivery and data transfer (see Paragraphs 0002, 0046; Also see Gagne-Keats in pertinent art section as discussing bi-directionality of data and power transfer).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Carter to have replaced the battery notch and ventilator mating connector with a USB-C connection, such as that taught by Dunstan, in order to provide a known widely used alternative configuration for bi-directional power transfer (see Paragraph 0002, 0046).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S Patent No. 8,302,600 B2 to Andrieux - battery management system for a ventilator with AC/DC main supply, battery backup and charging capabilities. Has supply switchover and logic governing power transitions.
U.S Publication No. 2006/0181153 A1 to Oberle - auxiliary power provision for anesthesia delivery device, with AC check, charging of battery when AC is connected.
U.S Patent No. 4,587,967 A to Chu - oxygen supply system with internal and external batteries, wherein their voltages are compared and selected for main/auxiliary power management.
U.S Publication No. 2011/0197882 A1 to Truschel - power control for medical ventilator with flowchart governing AC power and battery charging/auxiliary power provision (see Fig. 15).
U.S Patent No. 9,852,098 B2 to Gagne-Keats - USB-C connection wherein it is known that the connection type provides bi-directional power and data transfer capabilities (Claim 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785